It is provided in the act creating the court in which this prosecution was begun that, upon appeal (after conviction) to the circuit court, the solicitor "shall make a brief statement of the cause of complaint signed by him, in substantially the form prescribed by section 3843 of the Code" of Alabama of 1923. Loc. Acts 1931, p. 190, § 14. We find this was not done in this case, and, under our practice, the judgment must be reversed and the cause remanded. Collins v. State, 19 Ala. App. 516, 98 So. 488.
It is so ordered.
Reversed and remanded.